CANTY, J.
I concur. In this case the inferior servant injured knew, or should have known, as much about the dangers which he was encountering as the foreman knew, or could have been expected to know. They stood upon an equal footing. There was no substantial disparity between them. The foreman was therefore not a vice principal, but a fellow servant with plaintiff. In this respect the case is different from Carlson v. Northwestern, 63 Minn. 428, 65 N. W. 914, where a large crack had formed in the soil above the excavation, which the foreman knew, but which the inferior servant injured did not know, and was not in a position to observe. He was injured by reason of the foreman’s neglect in failing to warn him. There the foreman and inferior servant were not on an equal footing, but there was such substantial disparity between them as to constitute the foreman a vice principal as respects that particular danger.